 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY C. JOHNSON ,                                 No. 2:17-cv-2525 JAM AC P
12                       Petitioner,
13           v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                       Respondents.
16

17          Petitioner, a former state prisoner proceeding pro se and in forma pauperis, has filed a

18   motion for sanctions, ECF No. 50, and a motion for a court order preventing him from having to

19   submit to a polygraph examination, ECF No. 53. The motion for sanctions appears to assert that

20   petitioner’s release date has been miscalculated, ECF No. 50, while the motion for court order

21   appears to seek relief from one of petitioner’s conditions of parole, ECF No. 53. Both of these

22   issues are outside the scope of the petition and are therefore not properly before this court.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Petitioner’s motion for sanctions, ECF No. 50, is denied.

25          2. Petitioner’s motion for a court order, ECF No. 53, is denied.

26   DATED: January 30, 2020

27

28
